DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 07/31/2019. Claims 1-22 are pending in the Application.  

Election/Restrictions
Applicant’s election without traverse of Invention I Claims 1-21 in the reply filed on 09/15/2020 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention there being no allowable generic or linking claim.  

Continuity/ priority Information
The present Application 16528042, filed 07/31/2019 claims foreign priority to REPUBLIC OF KOREA, Application 10-2018-0138709, filed 11/13/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, the limitation “wherein a position of the pattern data region is adjustable in the test region” is indefinite. It is unclear whether adjusting the position        is associated with moving the pattern data in different memory locations or allocating different memory capacity. The specification describes “the host adjusts the location information whenever providing the test write request” which does not have adequate support for the Claims limitation. The Claims should be amended to recite the limitation in the active voice for the term “adjustable”, i.e. adjusting a position. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being indefinite by Niijima et al. (U.S. Patent No. 5,509,018) ISSUED: April 16, 1996. 
Regarding independent Claims 1 and 11, Niijima discloses a Flash-erase-type nonvolatile semiconductor storage device, comprising:
 a memory device including a test region; FIG. 3 outlines the configuration of flash memory chip 30, which consists of an array of memory cells 31. The array of memory cells 31 is physically divided into data area 36 and tag area 37 “test region” so that those two areas can be erased separately.
a processor configured to write pattern data from a host device to a pattern data region; FIG. 8 shows an initial test step performed after chip manufacture. On receiving a test command from host processor 10, memory controller 28 executes an initial test program, including the steps shown in FIG. 8,
When defective blocks are found in data area 36, the number of defective blocks and the number of redundant blocks are compared (steps 83, 84). If the number of defective blocks exceeds that of redundant blocks, then either data that will cause an unrecoverable ECC error to occur or else a special value (for example, all the cells may be given the logical value 0) is written to tag area 37, to register the fact that the data area 36 sharing that word line is unusable (steps 84, 86). After data area 36 has been 
  read test data from the test region; FIG. 9 shows the steps for the data write operation in the protect mode. On receiving a write command from host processor 10, memory controller 28 reads the information of the sector of tag area 37 specified by the write command and extracts the defective block numbers while, if necessary, correcting the tag data based on the ECCs, before setting the operating voltages of memory chip 30 (step 91).
adjusting a position of the pattern data region in the test region.  
In light of the rejection of Claims 1 and 11 under 112(b), second paragraph, for reciting “adjusting a position of the pattern data region” as being indefinite, the pending claims are given their broadest reasonable interpretation consistent with the specification. Niijima, FIG. 7, if the status is data write, bit switch 353 supplies bit lines 32 with the corresponding bit data of data buffer 352. In a protect-mode write operation, a logical value 1 is written in advance to the area of data buffer 352 that corresponds to tag area 37, so that bit switch 353 supplies 8 V to bit lines 32 of tag area 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s  2-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Niijima et al. (U.S. Patent No. 5,509,018) in view of Bacigalupo (U.S. Pub. No. 20050204234) Pub. Date: September 15, 2005.
Niijima substantially discloses in FIG. 3 the configuration of flash memory chip 30, which consists of an array of memory cells 31. The array of memory cells 31 is physically divided into data area 36 and tag area 37 “test region” so that those two areas can be erased separately.
Regarding Claims 2-10, and 12-21 Niijima does not explicitly disclose the limitations “wherein the processor determines an offset value based on the tag data, and determines the position of the pattern data region based on the offset value, wherein the tag data region is present at a start position of the test region, wherein the tag data region is present at an end position of the test region”.  
However, in analogous art, Bacigalupo discloses, FIG. 3 a semiconductor chip 1   having embedded memories 2, 3, 4, a central chip controller device 5 and a memory self-test controller 6. [0053] The central chip controller 5 writes memory test configuration data to the memory self-test controller registers via the write and read line S', L'. Said configuration data may have a start address and a stop address, for example, which determine a subrange of the memory to be tested. [0057] By addressing addresses which follow the beginning address 2A, the central chip controller 5 writes memory test configuration data to the memory self-test controller registers 6R2. These memory test configuration data indicate that a memory self-test is to be carried out in the memory area between the start address 2ST and the stop address 2SP. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.
	
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: January 13, 2021
Non-Final Rejection 20210112
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111